IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     :   NO. 225
                                           :
DESIGNATION OF CHAIR AND VICE-             :   DISCIPLINARY RULES DOCKET
CHAIR OF THE PENNSYLVANIA                  :
INTEREST ON LAWYERS TRUST                  :
ACCOUNT BOARD                              :


                                        ORDER



PER CURIAM

      AND NOW, this 14th day of June, 2022, Vanessa Garrett-Harley, Esquire, is hereby

designated as Chair, and Kay Kyungsun Yu, Esquire, is hereby designated as Vice-Chair,

of the Pennsylvania Interest on Lawyers Trust Account Board, commencing September

1, 2022.